295 Ga. 185
FINAL COPY

                 S13G1133. WILLIAMSON v. THE STATE.


      HUNSTEIN, Justice.

      We granted certiorari in this case to determine whether the Court of

Appeals erred by affirming the denial of the defendant’s motion for discharge

and acquittal under OCGA § 17-7-170. For the reasons set forth below, we

conclude that the Court of Appeals erred in holding that the term in which the

defendant filed his speedy trial demand did not count for purposes of

determining his entitlement to discharge and acquittal, and therefore, we reverse.

However, we remand to the Court of Appeals to determine whether the

defendant nonetheless waived his right to a speedy trial.

      On July 27, 2011, the Fulton County Solicitor-General’s Office filed

accusations against Appellant John Williamson charging him with DUI per se,

DUI less-safe, and failure to maintain lane. On Wednesday, November 2, 2011,

Williamson filed a speedy trial demand pursuant to OCGA § 17-7-170 (a) 1 in


      1
        OCGA § 17-7-170 (a) provides that any defendant against whom an
indictment or accusation has been filed for an offense not affecting the defendant’s
life “may enter a demand for speedy trial at the court term at which the indictment
or accusation is filed or at the next succeeding regular court term thereafter.”
the State Court of Fulton County. Prior to this filing, Williamson’s counsel

served a copy of the demand on the trial court and the prosecutor.

      On January 25, 2012, Williamson filed a motion for discharge and

acquittal pursuant to OCGA § 17-7-170 (b) because he had not been tried during

the September or November terms. After a hearing on Williamson’s motion on

January 31, 2012, the trial court denied Williamson’s motion for discharge and

acquittal, ruling that his demand was deemed to have been filed in the

November term and thus that Williamson’s motion was premature. Williamson

appealed to the Court of Appeals, which affirmed, finding that the September

term in which he filed his speedy trial demand did not count because there were

insufficient jurors available during that term. Williamson v. State, 321 Ga. App.

25, 29-31 (740 SE2d 841) (2013).

      1. OCGA § 17-7-170 (b) and the Terms to Be Counted

      Pursuant to OCGA § 17-7-170 (b), in cases where a person is charged

with an offense not affecting his life, and where the defendant has filed a speedy

trial demand,

      [i]f the defendant is not tried when the demand for speedy trial is
      made or at the next succeeding regular court term thereafter,
      provided that at both court terms there were juries impaneled and
      qualified to try the defendant, the defendant shall be absolutely
                                        2
      discharged and acquitted of the offense charged in the indictment
      or accusation.

“When we consider the meaning of a statute, ‘we must presume that the General

Assembly meant what it said and said what it meant.”’ Deal v. Coleman, 294

Ga. 170, 172 (1) (a) (751 SE2d 337) (2013). “When a statute contains clear and

unambiguous language, such language will be given its plain meaning and will

be applied accordingly.” Opensided MRI of Atlanta, LLC v. Chandler, 287 Ga.

406, 407 (696 SE2d 640) (2010).

      Pursuant to the plain meaning of the language of OCGA § 17-7-170 (b),

when the defendant files a speedy trial demand, the State then has two terms —

the current term or the following term — during which to try the defendant.

The one condition precedent to the two terms counting is that there are juries

impaneled and qualified to try the defendant during each term. OCGA § 17-7-

170 (b); see Kerese v. State, 10 Ga. 95 (1) (1851).

      A term or a remainder of a term in which no juries are impaneled
      and qualified to try the case is not counted for purposes of OCGA
      § 17-7-170. If jurors have been dismissed and are not subject to
      recall when the demand is filed, the term in which the demand is
      filed does not count for computation of the two-term requirement
      of OCGA § 17-7-170 (b).

Union v. State, 273 Ga. 666, 666 (543 SE2d 683) (2001) (citations, punctuation


                                       3
and emphasis omitted).

     Fulton County has six annual terms of court beginning on the first

Monday of January, March, May, July, September, and November. OCGA §

15-6-3 (3). Williamson filed his speedy trial demand on Wednesday, November

2, 2011, which was during the end of the September term because the November

term did not begin until Monday, November 7. It is uncontested that no jurors

were called for Friday, November 4. The question is whether there were juries

impaneled and qualified during the remainder of the September term — on

Wednesday, November 2 and Thursday, November 3 — so that this term

counted as one of the two terms during which the State had to try Williamson.

     Williamson has the burden to establish that there were qualified juries

impaneled during the relevant court terms. Union, 273 Ga. at 667.      At the

hearing on Williamson’s motion for discharge and acquittal, Williamson called

the jury clerk for the State Court of Fulton County, Lynnette Robinson, to

testify. Robinson explained that based on the trial court judges’ requests for

jurors she had received by 4:30 p.m. on Wednesday, November 2, she called in

two groups of jurors for November 3. Thirty seven jurors actually appeared on

November 3. Thus, the record shows that 37 jurors were impaneled and


                                      4
qualified for a criminal trial on November 3, and therefore, the September term

counts as the first of the two terms during which the State had to try

Williamson.2

      The Court of Appeals found that there were only five jurors available on

November 3, which was insufficient for a criminal trial. The court determined

that out of the 37 jurors who appeared, 14 had been sent to a courtroom for a

trial, and 18 were “committed to other courtrooms that day,” leaving five

remaining. Williamson, 321 Ga. App. at 29-30. Yet, the statute does not require

that courts examine how many jurors were serving on other trials or had been

committed for other trials. Nor does the statute require an analysis of whether

the trial court had time to try the defendant, an examination of the court’s

calendar, or even whether there were enough criminal trial weeks scheduled

during the term. See Kerese, 10 Ga. at 97-98 (the statute makes no allowance

for circumstances where the court might not have had time to try the defendant);

Campbell v. State, 199 Ga. App. 25, 26 (403 SE2d 882) (1991) (“the

convenience of a set calendar must give way to the clear mandate of statutory


     Having found that there were sufficient jurors impaneled and qualified on
      2


November 3, we need not determine whether there were also sufficient jurors on
November 2.
                                       5
law”); Birts v. State, 192 Ga. App. 476, 478 (385 SE2d 120) (1989) (the statute

“does not condition itself on there being enough juries impaneled and qualified,

or how many juries there were, . . . whether there were ‘enough’ criminal trial

weeks scheduled in the two terms,” if a trial can be “squeezed in,” or if there

were enough judges). If we were to require the defendant to wait for the time

and convenience of the court — that is, whether there are enough jurors

remaining after all of the other jurors have been assigned to courtrooms or trials

for each day — the statute could well be rendered meaningless. Kerese, 10 Ga.

at 97-98; Birts, 192 Ga. App. at 478.

      Instead, juries must merely be qualified and impaneled for that term to

count. OCGA § 17-7-170 (b). For purposes of the statute, we conclude that

impaneled means jurors who have been summoned, have appeared for service,

and have not yet been discharged. See Kerese, 10 Ga. at 96-98 (reversing the

denial of the defendant’s motion for discharge because there were juries

impaneled and qualified, even though the trial court found that it did not have

time to try the defendant, the criminal docket had been called, and jurors were

serving on another criminal case for the balance of the term); McKnight v. State,

215 Ga. App. 899 (1) (453 SE2d 38) (1994) (rejecting the argument that there


                                        6
were no juries impaneled and qualified because the defendant filed his demand

during the only week set aside for criminal trials and the prosecutor had already

begun to select jurors for another trial); Campbell, 199 Ga. App. at 26 (where

the trial calendar had been published before the defendant filed his demand and

there were no juries impaneled and qualified specifically to try the defendant,

the term in which the defendant filed his demand still counted); see also Pope

v. State, 265 Ga. 473, 474 (458 SE2d 115) (1995) (“[A] discharged jury is not

impaneled or qualified.”).

      To the extent that our courts have held otherwise, those cases are

overruled. See, e.g., Jones v. State, 305 Ga. App. 528, 530 (699 SE2d 754)

(2010) (no jury was qualified and impaneled during the remainder of the first

term in which the defendant filed his speedy trial demand, where 37 jurors came

to court and 32 “of those jurors were called to courtrooms for other trials”);

MacInnis v. State, 235 Ga. App. 732, 734 (510 SE2d 557) (1998) (jurors in the

courthouse were not counted because they “would have been actively sitting as

jurors on the trial of another case and would not be available to the jury clerk for

placement on a jury panel”).

      This rule creates no hardship for the prosecution, courts, or witnesses


                                         7
because the statute does not require that the defendant actually be tried during

that first term. It merely means that this first term is to be counted for purposes

of a defendant’s speedy trial demand. Pursuant to the statute, the State has the

entire succeeding term within which to try the defendant. OCGA § 17-7-170

(b).

       As for the second term in this case, it is undisputed that juries were

impaneled and qualified during the November term, and therefore, the

November term counts as the second term during which the State had to try

Williamson. Thus, the State had two terms — September and November —

within which to try Williamson. Accordingly, we reverse the Court of Appeals’

finding that the September term did not count and that the State had the

November and January terms to try Williamson.

       2. Waiver

       Before we can find that the Court of Appeals erred in affirming the trial

court’s dismissal of Williamson’s motion for discharge and acquittal, the issue

of whether Williamson or his counsel waived his right to a speedy trial must be

addressed. The trial court found that when Williamson’s case was called for

trial in December, defense counsel requested that another case on the calendar,


                                        8
in which his firm was also appearing as counsel, be taken up first and that

defendant never objected to his case being placed on the backup calendar. The

trial court concluded that “[a]lthough this conduct did not constitute a waiver of

[Williamson’s] right to a speedy trial, it did impact the ability to try

[Williamson’s] case” during the November term. Though the parties briefed the

issue of waiver in the Court of Appeals, the court had no need to reach this issue

because it found that the State had the November and January terms during

which to try Williamson. The parties have not fully briefed the issue of waiver

in this Court. Accordingly, having found that the September term counts as the

first time during which the State had to try Williamson, such that the State was

required to try Williamson before the end of the November term, the Court

remands this case to the Court of Appeals for a determination of whether

Williamson waived his right to assert a speedy trial violation.

      Judgment reversed and case remanded. All the Justices concur.



                            Decided May 19, 2014.

      Certiorari to the Court of Appeals of Georgia – 321 Ga. App. 25.

      Robert W. Chestney, for appellant.


                                        9
     Carmen D. Smith, Solicitor-General, R. Leon Benham, Assistant Solicitor-
General, for appellee.




                                     10